Citation Nr: 1029808	
Decision Date: 08/10/10    Archive Date: 08/24/10

DOCKET NO.  08-01 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Whether the Veteran filed a timely substantive appeal as to 
the September 2004 rating decision.

2.  Entitlement to a compensable rating for a scar of the right 
eye with decreased visual acuity.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel



INTRODUCTION

The Veteran had active military service from February 1981 
through August 1981.

This matter comes before the Board of Veterans' Appeals (Board) 
from September 2004 and April 2007 decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.  This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Procedurally, the Board notes that a September 2004 rating 
decision continued the Veteran's noncompensable evaluation for a 
scar of his right eye with decreased visual acuity.  In June 
2005, the Veteran submitted a timely notice of disagreement (NOD) 
as to the continuation of his noncompensable rating for his right 
eye scar with decreased visual acuity.  A statement of the case 
(SOC) was issued in September 2005.  In a February 2006 action, 
the RO found that the Veteran did not file a timely substantive 
appeal (VA Form 9) until December 2005, which was not within 60 
days of the SOC mail date or one year from the September 2004 
rating decision notice letter, and the claimant's substantive 
appeal was deemed untimely and unperfected.  See 38 C.F.R. 
§ 20.302(b)(1) (2009).  In March 2006, the Veteran submitted a 
statement reporting that he had mailed in his VA Form 9 three or 
four times and even sent it via certified mail.  

The Board finds that this March 2006 correspondence constitutes a 
notice of disagreement (NOD) with the RO's determination as to 
the timeliness of the Veteran's substantive appeal.  As such, 
because the Veteran filed a timely NOD under 38 U.S.C.A. § 7105 
as to the issue of the timeliness of his substantive appeal, 
appellate review of the issue was properly initiated, and the RO 
was then obligated to furnish him a SOC.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2010); 38 C.F.R. § 19.26 (2009); see Manlicon 
v. West, 12 Vet. App. 238 (1999).  Therefore, the Board is 
required to remand this issue for the issuance of a SOC.

In connection with developing the Veteran's timeliness of appeal 
claim, on remand the AOJ should undertake a search of the North 
Little Rock, Arkansas RO facility in an attempt to locate any 
proof of earlier submissions of the Veteran's substantive appeal 
(VA Form 9), as he has reported submitting his Form 9 on multiple 
occasions, but contends that it was lost by the RO.  The Veteran 
should also be contacted and asked to provide VA with any proof 
of his earlier submissions, including copies of his certified 
mail receipts.  See 38 U.S.C.A. § 5103A(b) (West 2002); Ivey v. 
Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when 
reference is made to pertinent medical records, VA is on notice 
of their existence and has a duty to assist the veteran to 
attempt to obtain them).

As to the claim for a compensable rating for a right eye scar 
with decreased visual acuity, the Board finds this issue is 
inextricably intertwined with the issue of whether the Veteran's 
substantive appeal was timely filed as to the September 2004 
rating decision which denied an increased rating for the right 
eye scar disability.  Since the issue of the timeliness of the 
substantive appeal for the September 2004 rating decision is 
being remanded, adjudication of the right eye claim must be 
deferred pending the outcome of the other issue on remand.  See 
Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" 
when a decision on one issue would have a "significant impact" on 
a Veteran's claim for the second issue).

Finally, although the Veteran failed to report to his most recent 
March 2009 VA eye examination, the Board finds that while the 
appeal is in remand status another attempt should be made to 
schedule a VA eye examination to determine the current level of 
severity of his right eye corneal scar with decreased visual 
acuity since the claimant has alleged, in substance, a worsening 
of his disability since his 2007 VA examination.  See 38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 84-86 
(2006); Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that 
VA's duty to assist includes conducting a thorough and 
contemporaneous examination of the veteran that takes into 
account the records of prior examinations and treatment). 

Accordingly, the appeal is REMANDED to the RO/AMC for the 
following actions:

1.  The RO/AMC should issue a SOC to the 
Veteran addressing the issue of whether his 
substantive appeal (VA Form 9) was timely 
filed as to the September 2004 rating 
decision.  If, and only if, the Veteran 
thereafter perfects his appeal as to this 
issue should it be returned to the Board for 
its review.

2.  The North Little Rock RO should be asked 
to undertake a search of its facility in an 
attempt to locate any prior substantive 
appeals submitted by the Veteran pertaining 
to the September 2004 rating decision in an 
effort to ascertain if a timely appeal was 
filed.  All efforts to locate the missing 
substantive appeals must be fully documented 
and placed in the claims files.  If the 
search for the records yields negative 
results, that fact should clearly be 
documented in the claims files and the 
Veteran notified in writing.  

3.  The RO/AMC should contact the Veteran and 
ask him to submit any proof of earlier 
filings of his substantive appeal (VA Form 9) 
that he or his representative may have in 
their possession including copies of his 
certified mail receipts.

4.  The RO/AMC should arrange for the Veteran 
to be afforded a VA eye examination to 
determine the current level of severity of 
his right eye scar with decreased visual 
acuity.  The Veteran's claims files, 
including a copy of this remand, must be made 
available to the examiner for review in 
connection with the examination.  

The Veteran should be advised of the VA 
examination by mailing a letter to his last 
known address.  A copy of the letter 
notifying the Veteran of this VA examination 
should be associated with the claims files.  
The notice letter should also advise the 
Veteran that failure to appear for an 
examination as requested, and without good 
cause, could adversely affect his claim, to 
include denial.  See 38 C.F.R. § 3.655 
(2009).  Any failure to report must be 
documented in the claims files.

At the VA examination, tests should be 
conducted to determine the corrected visual 
acuity in both eyes, as well as regarding any 
deficits in his visual field.  The examiner 
should also address evidence of pain, rest-
requirements, or episodic incapacity 
resulting from his eye disability.  

5.  After undertaking the above development, 
the RO/AMC should provide the Veteran with 
updated VCAA notice in accordance with the 
United States Court of Appeals for Veterans 
Claims (Court) holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); 
38 U.S.C.A. §§ 5103, 5103A (West 2002); and 
38 C.F.R. § 3.159 (2009).

6.  After undertaking any other development 
deemed appropriate, consider the issues on 
appeal in light of all information or 
evidence received.  When readjudicating the 
increased rating claim, the RO/AMC should 
consider whether "staged" ratings are 
warranted.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  If any benefit 
sought is not granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before the 
record is returned to the Board for further 
review.  

7.  Neither issue should be returned to the 
Board for review until the Veteran has been 
afforded adequate opportunity to respond to 
the issuance of the SOC regarding the issue 
of whether his substantive appeal was timely 
filed as to the September 2004 rating 
decision.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

